Brewer, J.,- (orally.)
In tlie intervening petition of the Waters Pierce Oil Company, in the case of Central Trust Co. v. Texas & St. L. Ry. Co., the question presented is whether the oils furnished by the intervenor come within the Missouri statute in reference to liens. The language of the statute contains the word “fuel,” in addition to the words “labor and materialand it is claimed that the use of the word “fuel” enlarges the meaning of the word “material,” and makes it broad enough to cover all supplies furnished. But for that word “fuel” there would be no question. The idea which underlies these lien statutes is that because the labor and the material have gone into the building of the road or structure, and to that extent added to its value, therefore a lien for such labor and material should be given to him who does the one and furnishes the other.
Now, fuel does not go into the structure of a railroad; neither does coal oil. It is something used in the running of the road; a part of the supplies necessary for the operation of the road, but nothing which goes into the enduring structure. While we may be compelled to follow the language of the statute, and give for the fuel furnished a lien, yet I think in the construction of these statutes we should start from the underlying thought of giving security to him who adds to the value of the road, and that we should never carry the statute beyond that, unless imperatively demanded by the language used; particularly, as Brother Treat suggests, when it would operate to override prior mortgages. So that, while that word “fuel” is in there, I take it it is not fair to give it the force of enlarging the meaning of the other words, “material,” etc., but it should be considered as a new term, something added by the legislature, carrying its own weight, but giving no different meaning to the word “material” from that which it possessed in prior statues, and, in fact, changing the statutes only in this respect : that it adds a certain specified matter for which a lien is given. The master was correct in his conclusions. The exceptions will be overruled, and the report confirmed.